DETAILED ACTION
Response to Amendment
The amendment was received 11/13/20. Claims 9,10,12-17,19 and 20 are pending.
Claim Objections
Claims 9,10,12-17,19 and 20 are objected to because of the following informalities:
Claim 9’s “the user” is objected for confusingly using article “the” in the generic sense instead of article “a” to introduce for the first time the noun-form, “user”. Accordingly, “the user” ought to be amended to:
--[[the]] a user--.
	Thus, claims 10 and 12-15 are objected for depending on claim 9.
	Claim 16 is objected the same as claim 9 is objected.
	Thus, claims 17,19 and 20 are objected for depending on claim 16.
Appropriate correction is required.












Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. Accordingly, 35 USC 112(f) is NOT invoked. Accordingly:








The claimed “screenshot” (as in “the image is a screenshot captured by the user device from a display” of claim 9) is interpreted as one of skill in the art would in light of applicant’s disclosure under the broadest reasonable interpretation and definition thereof via Dictionary.com:
screenshot
noun
1	Also called screen cap·ture , screen·cap. 
a copy or image of what is seen on a computer monitor or other screen at a given time:
Save the screenshot as a graphics file.
verb (used with object) screen·shot or screen·shot·ted, screen·shot·ting.
2	to take a screenshot of:
You can screenshot the error message and send it to me.

BRITISH DICTIONARY DEFINITIONS FOR SCREENSHOT
screenshot
noun
1	an image created by copying part or all of the display on a computer screen at a particular moment, for example in order to demonstrate the use of a piece of software

The claimed “identified” (as in “superimposing the identified object onto the user”) is interpreted under the broadest reasonable interpretation in light of applicant’s disclosure such as via, emphasis added:…















identification module 156 may use one or more object recognition techniques such as, but not limited to, saliency detection and/or visual quantification to detect and categorize objects contained within the image data 114 received by the image capture module 150. For example, the object recognition technology may be, but not limited to, a trained object detection model. The trained object detection model may be generated using neural networks, including, but not limited to, deep convolutional neural networks, and deep recurrent neural networks. Deep convolutional neural networks are a class of deep, feed-forward artificial neural networks consisting of an input layer, an output layer, and multiple hidden layers used to analyze images. Deep recurrent neural networks are artificial neural networks wherein the connections between the nodes of the network form a directed graph along a sequence used for analyzing linguistic data. The object detection module 154 may input the image data 114 into the convolutional neural networks to generate the trained object detection model. The trained object detection model detects unique objects contained within the image data 114. As another example, the object recognition technology may include, but it not limited to, a saliency detection algorithm such as SalNet. SalNet is a deep learning algorithm which automatically detects salients for a given image such as an object contained within the image data 114. The saliency of an image is the state or quality by which it stands out relative to its neighbors, i.e. localizing what people see when they view the image. Saliency detection is considered to be a key attentional mechanism that facilitates learning and survival by enabling organisms to focus their limited perceptual and cognitive resources on the most pertinent subset of the available sensory data. Saliency detection stresses on four types of features, namely color, luminance, texture, and depth. In embodiments of the present invention, saliency detection concentrates primarily on static saliency and objectness. Static saliency detection algorithms use different image features that allow detecting salient object of a non-dynamic image and objectness estimation seeks to propose a small set of bounding boxes according to the possibility of a complete object existing around a region. 
[0032] The object identification module 156 identifies one or more individual objects detected by the object detection module 154. For example, the image data 114 may be, for example, but not limited to, a screenshot of a movie depicting an actor and the object identification module 156 may identify the individual pieces of clothing, jewelry, and/or accessories the actor is wearing or using in the image. The object identification module 156 may identify the one or more individual objects detected by the object detection module 154 by delaminating, i.e. separating, the image data 114 into retail, e.g. clothing, jewelry, personal electronics, and furniture, etc., and non-retail objects, e.g. people, animals, public and commercial services or facilities, etc. The object identification module 156 may utilize multi-modal learning to identify the one or more individual objects. For example, the multi-modal learning may include, but is not limited to, neural networks, background subtraction techniques, k-means algorithms, Barnes-Hut approximations, and/or t-Distributed Stochastic Neighbor Embedding (t-SNE), etc.”




identify
verb (used with object), i·den·ti·fied, i·den·ti·fy·ing.
1	to recognize or establish as being a particular person or thing; verify the identity of:
to identify handwriting; to identify the bearer of a check.
2	to serve as a means of identification for:
His gruff voice quickly identified him.
3	to make, represent to be, or regard or treat as the same or identical:
They identified Jones with the progress of the company.
4	to associate in name, feeling, interest, action, etc. (usually followed by with):
He preferred not to identify himself with that group.
5	Biology. to determine to what group (a given specimen) belongs.
6	Psychology. to associate (one or oneself) with another person or a group of persons by identification.

wherein “serve” is defined:
serve
verb (used without object), served, serv·ing.
1	to act as a servant.
2	to wait on table, as a waiter.
3	to offer or have a meal or refreshments available, as for patrons or guests:
Come early, we're serving at six.
4	to offer or distribute a portion or portions of food or a beverage, as a host or hostess:
It was her turn to serve at the faculty tea.
5	to render assistance; be of use; help.








The claimed “each  in claim 10, last line is interpreted under the broadest reasonable interpretation in light of applicant’s disclosure in the context of “multiple objects to be identified and located within the same image” via applicant’s disclosure:
[0002] Humans are capable of looking at an image or watching a video and readily identifying, people, objects, scenes, and other visual details. Object recognition has become an ever increasingly important facet of modern technology. Object recognition, with respect to technology, is a computer vision technique for identifying objects in images or videos. Object recognition techniques may use various means to identify objects such as deep learning and machine learning algorithms. Further, object recognition techniques may be combined with object detection techniques. Object detection and object recognition are similar techniques for identifying objects, but they vary in their execution. Object detection is the process of finding instances of objects in images. In the case of deep learning, object detection is a subset of object recognition, where the object is not only identified but also located in an image. This allows for multiple objects to be identified and located within the same image.

The claimed “request” (as in “a request to acquire the object from the device…from…the…source” in claim 12) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, definitions 1-5 are equally applicable:
request, noun
1	the act of asking for something to be given or done, especially as a favor or courtesy; solicitation or petition:
At his request, they left.
2	an instance of this:
There have been many requests for the product.
3	a written statement of petition:
If you need supplies, send in a request.
4	something asked for:
to obtain one's request.
5	the state of being asked for; demand.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 9,10,12-17,19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/460,286 in view of Rhoads et al. (US Patent 2014/0080428) and Ueda et al. (US Patent App. Pub. No.: US 2020/0027244 A1). 
For example, claim 9 claims “identify, by the computing device, one or more sources of the object in the image” and “generate, by the computing device, a third image” and co-pending claims 1 and 3 claims, respectively:
“identifying, by the computing device, one or more sources of the object in the image”; and
“generating, by the computing device, a second image”
as shown in bold below: 





comprising:
receiving, by a computing device, an image from a user device, wherein the image is screenshot captured by the user device from a display;
classifying, by the computing device, the image, wherein the image is classified based on features present in the image;
detecting, by the computing device, an object contained within the image, wherein the object is a salient object;
identifying, by the computing device, the object in the image; and
identifying, by the computing device, one or more sources of the object in the image.
3 (co-pending: 16/460,286). A method as in claim 1, further comprising: 
receiving, by the computing device, a second image, the second image being an image of the user, from the user device; and 
generating, by the computing device, a second image of the user with the object, wherein the second image is generated using at least one convolutional neural network.









A.	“computer program product comprising:
a computer-readable storage medium having program instructions”; and
B.	“program instructions to receive, by the computing device, a second image, the second image being an image of the user, from the user device; and 
program instructions to generate, by the computing device, a third image, wherein the third image is generated by superimposing the identified object onto the user depicted in the received second image, and wherein the third image is generated using at least one convolutional neural network.”
	Accordingly, Rhoads teaches:
a computer-readable storage medium (fig. 81:546: “MEMORY”) having program instructions (via fig. 81: “Op. sys. UI SW Modules Etc.”).
	Thus one of ordinary skill in the art of computing devices can modify co-pending claim 1:16/460,286 with Rhoads’ teaching of fig. 81:546:“MEMORY: Op. sys. UI SW Modules Etc.” and recognize that the modification is predictable or looked forward to because “memory” is “all well and good” and favorably “memory…on…‘the cloud’ ” can “do…heavy lifting” via Rhoads:  
“[0104] It is all well and good to get better CPUs and GPUs, and more memory, on mobile devices.  However, cost, weight and power considerations seem to favor 
getting "the cloud" to do as much of the "intelligence" heavy lifting as 
possible.”






B.	“program instructions to receive, by the computing device, a second image, the second image being an image of the user, from the user device; and 
program instructions to generate, by the computing device, a third image, wherein the third image is generated by superimposing the identified object onto the user depicted in the received second image, and wherein the third image is generated using at least one convolutional neural network.”

















B.	program instructions (via fig. 8) to receive, by the computing device (fig. 1:12), a second image (via fig. 3A-C:30: “FIRST SUBJECT IMAGE”), the second image (said via fig. 3A-C:30: “FIRST SUBJECT IMAGE”) being an image of the user (or “a user”), from the user device (said fig. 1:12); and 
program instructions (said via fig. 8) to generate, by the computing device (said fig. 1:12), a third image (via fig. 5D:60), wherein the third image (said via fig. 5D:60) is generated by superimposing (such that “the second subject image 40 is superimposed on the first subject image 30”) the identified (via “identification information”) object (said “the second subject image 40”) onto the user (said or “a user”) depicted in the received second image (said via fig. 3A-C:30: “FIRST SUBJECT IMAGE”), and wherein the third image (said via fig. 5D:60) is generated (via fig. 2:26(21): “DISPLAY UNIT”) using at least one convolutional neural network (or “a convolutional neural network (CNN)” represented in fig. 2:35: “LEARNING MODEL” via:
“[0034] The terminal device 12 is a terminal device operated by a user.  Examples of the terminal device 12 include a known portable terminal and a smartphone.  In the present embodiment, the terminal device 12 is operated by a first subject.”;

“[0060] The second subject image 40 is a photographed image of the second 
subject.  The second subject is a user different from the first subject.  The second subject image 40 is preferably an image including the face and clothing of the second subject.  Similarly to the first subject, the second subject may be an organism or a non-organism such as a mannequin.  The present embodiment will be described on assumption that the second subject is a person, for example.”;







identification information of the second subject of the second subject image 40, words indicating hairstyle of the hair site of the second subject, information indicating a hairdresser capable of providing the hairstyle, the name of the item worn by the second subject, and the information indicating the shop that can provide the item.  An example of identification information of the second subject is a user name of the second subject.  These pieces of information may be information indicating a location (Uniform Resource Locator (URL)) on the Internet in which these pieces of information 
are stored.”;

“[0090] The learning model 35 may be learned by the learning unit 20E and stored beforehand in the storage unit 24.  In the present embodiment, the learning unit 20E learns the learning model 35 by machine learning using the training data 31.  Known methods may be used for machine learning.  For example, the learning unit 20E learns the learning model 35 by using deep learning using algorithms such as a convolutional neural network (CNN) and a recurrent neural network (RNN).”; and

“[0222] Moreover, it is assumed that the trial target site 41 is the clothing worn by the second subject, and the combining region 32 and the target region 42 are entire regions of the first subject image 30 and the second subject image 40 other than the trial target site 41.  In this case, the generation unit 20C can execute the generation processing to generate the combined image 60 in which the clothing of the second subject image 40 is superimposed on the first subject image 30.”).

Thus, one or ordinary skill in the art of generating images and CNNs can modify co-pending:16/460,286 claims 1’s and 3’s convolutional neural network with Ueda’s teaching of fig. 8 and the CNN by programing a computer accordingly and recognize that the modification is predictable or looked forward to for the same reasons regarding high-quality as discussed in the below rejection of claim 9 under 35 USC 103. 
Thus, claims 10,12-17,19 and 20 are rejected under a similar analysis as done for claim 9.
This is a provisional nonstatutory double patenting rejection.



Response to Arguments
Applicant’s arguments, see remarks, pages 8.9:
“Claims 10-15 and 17-20 were objected to due to informalities. Accordingly, Applicant has amended claims 10, 12-15, 17, 19, and 20 to correct the identified informalities. Claims 11 and 18 were canceled and therefore the objections to those claims are now moot. Reconsideration and withdrawal of these objections are, therefore, respectfully requested.”

, filed 11/13/20, with respect to the claim objection of claims 10-15 and 17-20 have been fully considered and are persuasive.  The claim objection of claims 10-15 and 17-20 has been withdrawn. 
Applicant's arguments filed 11/13/20 have been fully considered but they are not persuasive. Applicants state in page 8:
“Applicant respectfully requests this provisional rejection be held in abeyance until no other rejections remain, since the instant case as of the time of this paper does not include allowable claims, and since the claims in the instant case may be amended prior to allowance in such a way to obviate any such rejection.”

In response, via MPEP 804 as shown below, emphasis added: 

“A provisional double patenting rejection should continue to be made by the examiner until… a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims) compared to the reference application(s)”:…










B.    Between Copending Applications—Provisional Rejections
An examiner may become aware of two or more copending applications that were filed by the same inventive entity, a different inventive entities having a common inventor, a common applicant, and/or a common owner/assignee, or that claim an invention resulting from activities undertaken within the scope of a joint research agreement as defined in 35 U.S.C. 102(c)  or pre-AIA  35 U.S.C. 103(c)(2) and (3), that would raise an issue of double patenting if one of the applications became a patent. Where this issue can be addressed without violating the confidential status of applications (35 U.S.C. 122 ), the courts have sanctioned the practice of making applicant aware of the potential double patenting problem if one of the applications became a patent by permitting the examiner to make a "provisional" rejection on the ground of double patenting. In re Mott, 539 F.2d 1291, 190 USPQ 536 (CCPA 1976); In re Wetterau, 356 F.2d 556, 148 USPQ 499 (CCPA 1966). The merits of such a provisional rejection can be addressed by both the applicant and the examiner without waiting for the first patent to issue.

A provisional double patenting rejection should continue to be made by the examiner until the rejection has been obviated or is no longer applicable except as noted below…

1.    Provisional Nonstatutory Double Patenting Rejections

(a)   Effective U.S. Filing Date

(b)   Provisional nonstatutory double patenting rejection is the only rejection remaining in an application

(i)    Application has earliest effective U.S. filing date

If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.

Thus given that the claims are rejected under 35 USC 103, the double patenting rejection is maintained. Thus “the rejection has” not been rendered unnecessary and is still “applicable” given that application 16/460,286 is still pending as of 2/19/21.

Applicant’s arguments, see remarks, page 8:
“While Applicant does not necessarily agree that any of these claims fail to comply with 35 U.S.C. § 112(b), claims 10 and 17 have been amended herein to address the Examiner's rejections. More specifically, Applicant has clarified claims 10 and 17 via amendment to now recite "for each object identified within the received image." In view of the above amendments, claims 10 and 17 are believed to be in compliance with 35 U.S.C. § 112(b). Reconsideration and withdrawal of the rejections are, therefore, respectfully requested.”

, filed 11/13/20, with respect to the rejection(s) of claim(s) 10 and 17 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the 35 USC 112(b) rejection of claims 10 and 17 has been withdrawn.  















Applicant's arguments filed 11/13/20 have been fully considered but they are not persuasive. Applicant’s state on page 10, emphasis added:
“To reject original claim 11, the Action cites the combination of Rhoads and Lester. See Action, page 15. Specifically, the Action states that the portion of original claim 11 which recited "program instructions to generate, by the computing device, a second image of the user with the object..." is taught by Rhoads. The Action does not appear to provide support indicating that Rhoads teaches generating an image. The Action only asserts that Rhoads teaches the concept of an image "via fig. 4: 'PIXELS' each of which is an image." Id., page 16. However, based on Rhoads' description, the pixels depicted appear to be consistent with the common usage of the term pixel, i.e., that a pixel is the smallest addressable element of an image on a screen. Per Rhoads, "A pixel packet may be less than a kilobyte, or its size can be much much larger" and "It may convey information about an isolated patch of pixels excerpted from a larger image, or it may convey a massive Photosynth of Notre Dame cathedral." Rhoads, paragraph [0111] (emphasis added). Consequently, the pixels taught in Rhoads are portions of an image that when combined in a particular order and displayed with the proper color create an image. Thus, Applicant respectfully submits that Rhoads' pixels are not images.”

	The examiner respectfully disagrees since Rhoads (US 2014/0080428 A1) teaches “generate…image” via, emphasis added:
“[0236] It will be recognized that the detailed arrangements can be used to control the camera to generate different types of image data on a per-frame basis, and to control subsequent stages of the system to process each such frame differently.  Thus, the system may capture a first frame under conditions selected to optimize green watermark detection, capture a second frame under conditions selected to optimize barcode reading, capture a third frame under conditions selected to optimize facial recognition, etc. Subsequent stages may be directed to process each of these frames differently, in order to best extract the data sought.  All of the frames may be processed to sense illumination variations.  Every other frame may be processed to assess focus, 
e.g., by computing 16.times.16 pixel FFTs at nine different locations within the image frame.  (Or there may be a fork that allows all frames to be assessed for focus, and the focus branch may be disabled when not needed, or reconfigured to serve another purpose.) Etc., etc.”
 






Applicant's arguments filed 11/13/20 have been fully considered but they are not persuasive. Applicant’s state on page 10, emphasis added:
“To reject original claim 11, the Action cites the combination of Rhoads and Lester. See Action, page 15. Specifically, the Action states that the portion of original claim 11 which recited "program instructions to generate, by the computing device, a second image of the user with the object..." is taught by Rhoads. The Action does not appear to provide support indicating that Rhoads teaches generating an image. The Action only asserts that Rhoads teaches the concept of an image "via fig. 4: 'PIXELS' each of which is an image." Id., page 16. However, based on Rhoads' description, the pixels depicted appear to be consistent with the common usage of the term pixel, i.e., that a pixel is the smallest addressable element of an image on a screen. Per Rhoads, "A pixel packet may be less than a kilobyte, or its size can be much much larger" and "It may convey information about an isolated patch of pixels excerpted from a larger image, or it may convey a massive Photosynth of Notre Dame cathedral." Rhoads, paragraph [0111] (emphasis added). Consequently, the pixels taught in Rhoads are portions of an image that when combined in a particular order and displayed with the proper color create an image. Thus, Applicant respectfully submits that Rhoads' pixels are not images.”

	The examiner respectfully disagrees since said each of Rhoads’ “PIXELS” is an image or “a given combination” or “groupings of pixels”, via:…






















“[0432] Also in the realm of hardware, certain embodiments of the present technology employ "extended depth of field" imaging systems (see, e.g., U.S.  Pat.  Nos.  7,218,448, 7,031,054 and 5,748,371).  Such arrangements include a mask in the imaging path that modifies the optical transfer function of the system so as to be insensitive to the distance between the object and the imaging system.  The image quality is then uniformly poor over the depth of field.  Digital post processing of the image compensates for the mask modifications, restoring image quality, but retaining the increased depth of field.  Using such technology, the cell phone camera can capture imagery having both nearer and further subjects all in focus (i.e., with greater high 
frequency detail), without requiring longer exposures--as would normally be required.  (Longer exposures exacerbate problems such as hand-jitter, and moving subjects.) In the arrangements detailed here, shorter exposures allow higher quality imagery to be provided to image processing functions without enduring the temporal delay created by optical/mechanical focusing elements, or requiring input from the user as to which elements of the image should be in focus.  This provides for a much more intuitive experience, as the user can simply point the imaging device at the desired target without worrying about focus or depth of field settings.  Similarly, the image processing functions are able to leverage all the pixels included in the image/frame captured, as 
all are expected to be in-focus.  In addition, new metadata regarding identified objects or groupings of pixels related to depth within the frame can produce simple "depth map" information, setting the stage for 3D video capture and storage of video streams using emerging standards on transmission of depth information.”; and

Dictionary.com:
SCIENTIFIC DEFINITIONS FOR PIXEL
pixel

The most basic unit of an image displayed on a computer or television screen or on a printer. Pixels are generally arranged in rows and columns; a given combination among the pixels of various brightness and color values forms an image.♦ A subpixel is one of three components of a pixel used in the representation of a color image. Each subpixel represents the contribution of a single color-red, green, or blue-to the overall color and brightness of the pixel.












Applicant’s arguments, see remarks, pages 11 and 12, emphasis added:
Although not cited by the Action, Rhoads describes assembling data from several frames of image data from video to create a single frame, for example, by taking image frames having different exposures and 'melding' them together. See Rhoads, paragraph [0850]. However, this is different from Applicant's amended claims which take two unrelated images, copies the identified object from one image, and then superimposes the object on the image of the user. As such, Rhoads fails to teach or suggest at least the aforementioned limitation of claim 9. 

The Action also asserts that Lester describes how "'to generate a watermarked image' as shown in said fig. 4B:400B." Action, page 16. Lester is directed to "watermarking an identification mark on an image." Lester, Abstract. FIG. 4B of Lester depicts "identify[ing] a salient region or object in the image 400A ... The palace 410 may be determined as the most salient region or object...Upon determining that the palace 410 is determined to be the most salient region or object, a watermark 420 may be applied to the palace 410 as depicted in 400B." Lester, col. 13, lines 32-35 and 40-42. Consequently, Lester identifies a salient object and then alters an image by placing a predefined watermark on top of a salient object depicted in the image. In contrast, amended claim 9 identifies an object and then creates a new image by superimposing the object onto an image of the user. Thus, Applicant's claims identifies the object for a different purpose, i.e., to copy the object from the image to superimpose on another image instead of identifying an object as the spot on an image to place a watermark, as described in Lester. Moreover, the object in Applicant's claims is a portion copied from an image while Lester places a predefined watermark. For at least the above reasons, Lester fails to teach or suggest at least the aforementioned limitation of claim 9. 

The Hudson, Huang, and Kim references were cited for other reasons and fail to remedy the aforementioned deficiencies of Rhoads and Lester. Thus, the Rhoads, Lester, Hudson, Huang, and Kim references fail to disclose, suggest, or render predictable the combination of elements found in Applicant's amended claims. Therefore, for at least the above reasons, independent claim 9 is patentable over Rhoads, Lester, Hudson, Huang, and Kim. For similar reasons, independent claim 16 is also patentable over Rhoads, Lester, Hudson, Huang, and Kim. Reconsideration and withdrawal of the rejection is, therefore, respectfully requested.”

, filed 11/13/20, with respect to the rejection(s) of claim(s) 9,10,13,16 and 17 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 via Ueda et al. (US 2020/0027244 A1) that teaches a user’s face, fig. 5A: “32A(32)” superposed by another user with no face (fig. 5B:44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claims 9,10,13,16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhoads et al. (US 2014/0080428 A1) in view of Ueda et al. (US Patent App. Pub. No.: US 2020/0027244 A1).





Regarding claim 9, Rhoads teaches a computer program product for object detection and identification, the computer program product comprising: 
a computer-readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions comprising: 
program instructions (for fig. 3: “CPU” or fig. 81:542: “Processor”) to receive, by a computing device (said fig. 3: “CPU” or fig. 81:542: “Processor”), an image (via fig. 0: a sign of “GODZILLA!”) from a user device (fig. 0:box with buttons and “BOB” and “Show Times”), wherein the image (via said fig. 0: a sign of “GODZILLA!”) is a screenshot captured (as shown in fig. 0:box with buttons and “BOB” and “Show Times”) by the user device (said fig. 0:box with buttons and “BOB”) from a display (as indicated in fig. 0” “BOB” and “My Car” and “Show Times” for “GODZILLA!” and fig. 81: “Display”);
program instructions (for fig. 3: “CPU” or fig. 81:542: “Processor”) to classify (via “classification”), by the computing device (said fig. 3: “CPU” or fig. 81:542: “Processor”), the image (said fig. 0:a sign of “GODZILLA!”), wherein the image (said fig. 0: sign of “GODZILLA!”) is classified based on features (via “features…by…classification”) present in the image (via said fig. 0: a sign of “GODZILLA!” via:
“[0543] Although GPS is gaining in camera-metadata-deployment, most imagery presently in Flickr and other public databases is missing geolocation info.  But GPS info can be automatically propagated across a collection of imagery that share visible features (by image metrics such as eigenvectors, color histograms, keypoint descriptors, FFTs, or other classification techniques), or that have a metadata match.”); 





“[0114] FIG. 6 takes a major step toward the concrete, sacrificing simplicity in the process.  Here we see a top portion labeled "Resident Call-Up Visual Processing Services," which represents all of the possible list of applications from FIG. 2 that a given mobile device may be aware of, or downright enabled to perform.  The idea is that not all of these applications have to be active all of the time, and hence some sub-set of services is actually "turned on" at any given moment.  The turned on applications, as a one-time configuration activity, negotiate to identify their common component tasks, labeled the "Common Processes Sorter"--first generating an overall common list of pixel processing routines available for on-device processing, chosen from a library of these elemental image processing routines (e.g., FFT, filtering, edge detection, resampling, color histogramming, log-polar transform, etc.).  Generation of corresponding Flow Gate Configuration/Software Programming information follows, which literally loads library elements into properly ordered places in a field programmable gate array set-up, or otherwise configures a suitable processor to perform the required component tasks.”;

“[0663] A fixed set of image assessment criteria can be applied to distinguish images in the three categories.  However, the detailed embodiment determines such criteria adaptively.  In particular, this embodiment examines the set of images and determines which image features/characteristics/metrics most reliably (1) group like-categorized images together (similarity); and (2) distinguish differently-categorized images from each other (difference).  Among the attributes that may be measured and checked for similarity/difference behavior within the set of images are dominant color; color diversity; color histogram; dominant texture; texture diversity; texture histogram; edginess; wavelet-domain transform coefficient histograms, and dominant wavelet coefficients; frequency domain transfer coefficient histograms and dominant frequency coefficients (which may be calculated in different color channels); eigenvalues; keypoint descriptors; geometric class probabilities; symmetry; percentage of image area identified as facial; image autocorrelation; low-dimensional "gists" of image; etc. (Combinations of such metrics may be more reliable than the characteristics individually.”; and

“[0664] One way to determine which metrics are most salient for these purposes is to compute a variety of different image metrics for the reference images.  If the results within a category of images for a particular metric are clustered (e.g., if, for place-centric images, the color histogram results are clustered around particular output values), and if images in other categories have few or no output values near that clustered result, then that metric would appear well suited for use as an image assessment criteria.  (Clustering is commonly performed using an implementation of a k-means algorithm.”);



“[0014] Certain aspects of the technology detailed herein are introduced in FIG. 0.  A user's mobile phone captures imagery (either in response to user command, or autonomously), and objects within the scene are recognized.  Information associated with each object is identified, and made available to the user through a scene-registered interactive visual "bauble" that is graphically overlaid on the imagery.  The bauble may itself present information, or may simply be an indicia that the user can tap at the indicated location to obtain a lengthier listing of related information, or launch a related function/application.”); [[and]] 

program instructions (for fig. 3: “CPU” or fig. 81:542: “Processor”) to identify (via a “source…file name”), by the computing device (said fig. 3: “CPU” or fig. 81:542: “Processor”), one or more sources (i.e. “resources...serve as sources” such that “Object identification events will… associate public domain information and social-web connections to” said “Show Times”) of the object (said edge said via “edge detection”) in the image (said fig. 0: a sign of “GODZILLA!”); and 
program instructions (said for fig. 3: “CPU” or fig. 81:542: “Processor”) to receive, by the computing device (said fig. 3: “CPU” or fig. 81:542: “Processor”), a second image (or “a subsequent frame”), the second image (or “a subsequent frame”) being an image of the user (said fig. 0: “BOB”), from the user device (said fig. 0:box with buttons and “BOB”); and  



program instructions (said for fig. 3: “CPU” or fig. 81:542: “Processor”) to generate, by the computing device (said fig. 3: “CPU” or fig. 81:542: “Processor”), a third image (comprised via said or “a subsequent frame”), wherein the third image (said comprised via said or “a subsequent frame”) is generated by superimposing (resulting in a “Superimposed… substitute image”) the identified object (said edge said via “edge detection”) onto the user (said fig. 0: “BOB”) depicted in the received second image (said or “a subsequent frame”), and wherein the third image (said comprised via said or “a subsequent frame”) is generated using at least one convolutional neural network (via:
“[0018] In early roll-out, the class of recognizable objects will be limited but useful.  Object identification events will primarily fetch and associate public domain information and social-web connections to the baubles.  Applications employing barcodes, digital watermarks, facial recognition, OCR, etc., can help support initial deployment of the technology.”;
“[0207] The camera stage can be incorporated into an iterative processing loop.  For example, to gain focus-lock, a packet may be passed from the camera to a processing module that assesses focus.  (Examples may include an FFT stage--looking for high frequency image components; an edge detector stage--looking for strong edges; etc. Sample edge detection algorithms include Canny, Sobel, and differential.  Edge detection is also useful for object tracking.) An output from such a processing module can loop back to the camera's controller module and vary a focus signal.  The camera captures a subsequent frame with the varied focus signal, and the resulting image is again provided to the processing module that assesses focus.  This loop continues until the processing module reports focus within a threshold range is achieved.  (The packet header, or a parameter in memory, can specify an iteration limit, e.g., specifying that the iterating should terminate and output an error signal if no focus meeting the specified requirement is met within ten iterations.)”; 
“[0472] Collections of publicly-available imagery and other content are becoming more prevalent.  Flickr, YouTube, Photobucket (MySpace), Picasa, Zooomr, FaceBook, Webshots and Google Images are just a few.  Often, these resources can also serve as sources of metadata--either expressly identified as such, or inferred from data such as file names, descriptions, etc. Sometimes geo-location data is also available.”; and

Superimposed over the child's head is a substitute image of the child's face.  This substitute image can be selected for its composition (e.g., depicting two eyes, nose and mouth) and better contrast.”).  
	Thus, Rhoads does not teach, as indicated in bold above, the claimed:
A.	“superimposing the identified object”; and
B.	“the third image is generated using at least one convolutional neural network”.
Accordingly, Ueda teaches claim 9 of:
A.	superimposing (via fig. 8:S110: “GENERATE COMBINED IMAGE” resulting in 
the image of fig. 5D:60 that “is superimposed”) the identified (via “identification information”) object (or “the second subject image 40 is superimposed on the first subject image 30”); and
B.	the third image (said the image of fig. 5D:60) is generated using (via fig. 1:35: “learning model”) at least one convolutional neural network (or “a convolutional neural network (CNN)” via Ueda:
“[0075] The supplementary information 46 is information related to the corresponding second subject image 40.  Examples of the supplementary information 46 include identification information of the second subject of the second subject image 40, words indicating hairstyle of the hair site of the second subject, information indicating a hairdresser capable of providing the hairstyle, the name of the item worn by the second subject, and the information indicating the shop that can provide the item.  An example of identification information of the second subject is a user name of the second subject.  These pieces of information may be information indicating a location (Uniform Resource Locator (URL)) on the Internet in which these pieces of information 
are stored.”; 

“[0090] The learning model 35 may be learned by the learning unit 20E and stored beforehand in the storage unit 24.  In the present embodiment, the learning 
unit 20E learns the learning model 35 by machine learning using the training 
data 31.  Known methods may be used for machine learning.  For example, the 
learning unit 20E learns the learning model 35 by using deep learning using 
algorithms such as a convolutional neural network (CNN) and a recurrent neural 
network (RNN).”; and
the second subject image 40 is superimposed on the first subject image 30.”).
Thus, one of ordinary skill in the art of computers and superposing images comprising a “composition”, Rhoads: cited above, can modify Rhoads’ teaching of superimposing face images, such as in BOB’s “subsequent frame”, with Ueda’s by superposing and aligning and resizing or scale Rhoads’ edges of said fig. 0: a sign of “GODZILLA!” onto the image of said BOB and recognize that the modification is predictable or looked forward to, because Ueda’s superposed or combined image is a “high-quality combined image 60” that adds “high-quality” or superior quality to Rhoads’ “composition” subsequent frame image showing a work of high-quality art that can be entitled or filed as “GODZILLA! BOB” via Ueda:
“[0205] This processing enables the information processing apparatus 10 to generate the high-quality corrected image 44 and store it in the storage unit 24.  Furthermore, with a capability of generating the combined image 60 using such a corrected image 44, the information processing apparatus 10 can provide the high-quality combined image 60.”







Regarding 10, Rhoads as combined teaches the computer program product as in claim 9, wherein the program instructions to identify, by the computing device, one or more sources of the object in the image further comprise: 
program instructions (for fig. 3: “CPU” or fig. 81:542: “Processor”) to determine by the computing device (said fig. 3: “CPU” or fig. 81:542: “Processor”), a location (via fig. 2: left side: “WHAT’S NEARBY?”) of the user device (fig. 0:box with buttons and “BOB” and “Show Times”); 
program instructions (for fig. 3: “CPU” or fig. 81:542: “Processor”) to generate, by the computing device (said fig. 3: “CPU” or fig. 81:542: “Processor”), a list (or “a ranked list”) of sources (said i.e. “resources...serve as sources” such that “Object identification events will… associate public domain information and social-web connections to” said “Show Times” represented as “links”) of the object (said edge said via “edge detection”) based on the location (said via fig. 2: left side: “WHAT’S NEARBY?”) of the user device (fig. 0:box with buttons and “BOB” and “Show Times” via:
“[0297] In one particular arrangement, visual "baubles" (FIG. 0) are overlaid on the captured imagery.  Tapping on any of the baubles pulls up a screen of information, such as a ranked list of links Unlike Google web search--which ranks search results in an order based on aggregate user data, the camera application attempts a ranking customized to the user's profile.  If a Starbucks sign or logo is found in the frame, the Starbucks link gets top position for this user.”); and 






identified within the received image (or an object as shown by any one object in fig. 0 via said edge said via “edge detection”).  
Regarding claim 13, Rhoads as combined teaches the computer program product as in claim 9, wherein the screenshot is captured (as shown in fig. 0:box with buttons and “BOB” and “Show Times”) from the display (said as indicated in fig. 0” “BOB” and “My Car” and “Show Times” for “GODZILLA!” and fig. 81: “Display”) displaying at least one of the group consisting of: a movie (said “GODZILLA!”), a television program, and a commercial.  
Regarding claim 16, claim 16 is rejected the same as claim 9. Thus, argument presented in claim 9 is equally applicable to claim 16.
Regarding claim 17, claim 17 is rejected the same as claim 10. Thus, argument presented in claim 10 is equally applicable to claim 17.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhoads et al. (US 2014/0080428 A1) in view of Ueda et al. (US Patent App. Pub. No.: US 2020/0027244 A1) as applied above further in view of Hudson et al. (US Patent 9,195,819).
Regarding claim 12, Rhoads as combined teaches the computer program product as in claim 9, further comprising:
program instructions (for fig. 3: “CPU” or fig. 81:542: “Processor”) to receive, by the computing device (said fig. 3: “CPU” or fig. 81:542: “Processor”), a request (or “request”) to acquire the object (said object via said edge said via “edge detection” or “a further set of input data”) from the user device (said fig. 0:box with buttons and “BOB” and “Show Times”) from one (via “the cloud resource”) of the one or more sources  
(said i.e. “resources... serve as sources” such that “Object identification events will… associate public domain information and social-web connections to” said “Show Times” represented as “links” via:
“[0451] In turn, the cloud resource may alert the cell phone of any information it expects might be requested from the phone in performance of the expected operation, or action it might request the cell phone to perform, so that the cell phone can similarly anticipate its own forthcoming actions and prepare accordingly.  For example, the cloud process may, under certain conditions, request a further set of input data, such as if it assesses that data originally provided is not sufficient for the intended purpose (e.g., the input data may be an image without sufficient focus resolution, or not enough contrast, or needing further filtering).  Knowing, in advance, that the cloud process may request such further data can allow the cell phone to consider this possibility in its own operation, e.g., keeping processing modules configured in a certain filter manner longer than may otherwise be the case, reserving an interval of sensor time to possibly capture a replacement image, etc.”);



program instructions (for fig. 3: “CPU” or fig. 81:542: “Processor”) to verify, by the computer device (said fig. 3: “CPU” or fig. 81:542: “Processor”), the request (said “request”) to acquire the object (said object via said edge said via “edge detection” or “a further set of input data”, cited above); and 
program instructions (for fig. 3: “CPU” or fig. 81:542: “Processor”) to send, by the computer device (said fig. 3: “CPU” or fig. 81:542: “Processor”), the request (said “request”) to acquire the object (said object via said edge said via “edge detection”) to the source (said “the cloud resource”).  
Thus, Rhoads does not teach, as shown in bold above:
“program instructions  to verify, by the computer device, the request”.














program instructions (as shown in fig. 8) to verify (via “verifying ownership” via fig. 8:815: “determine if…genuine”), by the computer device (via fig. 1:100 and 115), the request (as “requested by the server” represented in fig. 8 as back-arrows between fig.8:810 back-to 805, a signature marking step, and fig.8:840 back-to said 805 via c.14,ll. 32-58:
“The next step in verifying ownership of a physical book is that the server (115) sends a message to the client (100) to instruct the client operator (120) to mark their physical book in a specific way.  The marking is typically made in a permanent manner, for example using permanent ink.  In one embodiment of the invention, the server instructs the client to instruct the user to write their name on the physical book's copyright page (505).  Once the user has written his or her name on the physical book in the place requested by the server (e.g. the copyright page), the user is required to capture an image of the mark using the personal electronic device.  For example, using the capture image button (510) illustrated in FIG. 5, the user may capture an image of their name written on the copyright page.  The captured image may include the entire copyright page and the page facing the copyright page (525), for example.  Onscreen guidelines (515) and a live preview (525) from the smartphone's image sensor and flash (520) are provided to aid the user in aligning the physical book with the user's mark visible with the angle of imaging requested by the server.  This image of the physical book's copyright page and facing page with the user's hand written name on the copyright page is transmitted from the client (100) to the server (115).  Additional images captured while the user is aligning the book in the onscreen preview (525) with the on-screen guidelines (515) may also be sent to the server for analysis and/or human review.  The images are processed by the server in the following ways:”).








“[0302] Consider a user located in a small bookstore who snaps a picture of the Warren Buffet biography Snowball.  The book is quickly recognized, but rather than presenting a corresponding Amazon link atop the list (as may occur with a regular Google search), the cell phone recognizes that the user is located in an independent bookstore.  Context-based rules consequently dictate that it present a non-commercial link first.  Top ranked of this type is a Wall Street Journal review of the book, which goes to the top of the presented list of links Decorum, however, only goes so far.  The cell phone passes the book title or ISBN (or the image itself) to Google AdSense or AdWords, which identifies sponsored links to be associated with that object.  (Google may independently perform its own image analysis on any provided imagery.  In some cases it may pay for such cell phone-submitted imagery--since Google has a knack for exploiting data from diverse sources.) Per Google, Barnes and Noble has the top sponsored position, followed by alldiscountbooks-dot-net.  The cell phone application may present these sponsored links in a graphically distinct manner to indicate their origin (e.g., in a different part of the display, or presented in a different color), or it may insert them alternately with non-commercial search results, i.e., at positions two and four.  The AdSense revenue collected by Google can again be shared with the user, or with the user's carrier.”) 

can modify Rhoads’ request from the cloud resource to include the signature-marking verification to determine genuineness as shown in Hudson’s fig. 8:815: “determine if…genuine” and recognize that the modification is predictable or looked forward to because Hudson’s signature-marking verification is in response to market forces/piracy as represented in Hudson’s fig. 1:120: “consumers” (one of which is said “BOB”) that “resent the need to re-buy at full price” thus allowing “BOB” to purchase e-books at discount instead of being pirate-“BOB” via Hudson:
“Digital media content consumers (e.g. readers of eBooks or digital music listeners) generally resent the need to re-buy at full price an electronic copy of a physical work that they already own.  This resentment is evident in the profusion of "format shifting" of digital music from CDs to digital files (e.g. MP3s) for use on portable music players.”



Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhoads et al. (US 2014/0080428 A1) in view of Ueda et al. (US Patent App. Pub. No.: US 2020/0027244 A1) as applied above further in view of Huang et al. (Unconstrained Multimodal Mulit-Label Learning).
Regarding claim 14, Rhoads as combined teaches the computer program product as in claim 9, wherein the object (said object via said edge said via “edge detection” or “a further set of input data”) is identified (via fig. 0: “BOB” and “My Car” and “ ’06 Vista”) using multi-modal learning techniques, the multi-modal learning techniques comprising at least one of the group consisting of: a neural network, a convolutional neural network (CNN), a background subtraction technique, a k-means algorithm (or “k-means algorithm”), a Barnes-Hut approximation, and a t-Distributed Stochastic Neighbor Embedding (t- SNE) (via:
[0664] One way to determine which metrics are most salient for these purposes is to compute a variety of different image metrics for the reference images.  If the results within a category of images for a particular metric are clustered (e.g., if, for place-centric images, the color histogram results are clustered around particular output values), and if images in other categories have few or no output values near that clustered result, then that metric would appear well suited for use as an image assessment criteria.  (Clustering is commonly performed using an implementation of a k-means algorithm.)”).  

Thus, Rhoads does not teach, as shown in bold above:

“multi-modal learning techniques, the multi-modal learning techniques comprising at least one of the group consisting of: a neural network, a convolutional neural network (CNN), a background subtraction technique, a k-means algorithm, a Barnes-Hut approximation, and a t-Distributed Stochastic Neighbor Embedding (t- SNE)”.



multi-modal learning techniques (or “various multimodal learning methods”), the multi-modal learning techniques (said “various multimodal learning methods”) comprising at least one of the group consisting of: a neural network (or “deep models” via “Since the resurgence of deep neural network in 2006, several deep models have been proposed for multimodal learning.”), a convolutional neural network (CNN), a background subtraction technique, a k-means algorithm, a Barnes-Hut approximation, and a t-Distributed Stochastic Neighbor Embedding (t- SNE) (via:
page 1923, section I, 1st paragraph:
“I N REAL life, along with various ways of data acquisition, a concept can be represented by multiple data modalities. For example, image contents can be represented by either images themselves or their associated tags. In social network, identities are characterized by various attributes (modalities) such as age, gender and personal photo. Compared to single data modality, multiple modalities provide complementary representations of the same concept, which can greatly facilitate pattern recogni-tion tasks such as classification and retrieval. To take advantage of this, various multimodal learning methods have recently been proposed, e.g., multiple feature concatenation [15], multiple kernel learning [6], multi-view Markov network [4], multimodal metric learning [47], multimodal deep autoencoder [24],multimodal deep Boltzmann machine [37] and transfer learning with tree-based priors [38].”; and
page 1924, right column 1st full paragraph:
“Since the resurgence of deep neural network in 2006, several deep models have been proposed for multimodal learning. By connecting all the multimodal inputs to a shared hidden layer, Ngiam et al. [24] extend a multimodal version of deep autoencoder [10] to fuse audio and video modalities for further classification and retrieval tasks. Wang et al. [45] exploit stacked autoencoders as nonlinear mapping functions to project heterogeneous features into a common latent space, which can capture both intra-modal and inter-modal semantic relationships for multimodal retrieval. Srivastava and Salakhutdinov [36], [37] propose multimodal deep belief nets and multimodal deep Boltzmann machines which serve as generative models to well explain multimodal inputs.”).




Regarding claim 20, claim 20 is rejected the same as claim 14. Thus, argument presented in claim 14 is equally applicable to claim 20.














Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhoads et al. (US 2014/0080428 A1) in view of Ueda et al. (US Patent App. Pub. No.: US 2020/0027244 A1) as applied above further in view of Hudson et al. (US Patent 9,195,819) as applied above further in view of Kim et al. (US Patent 10,091,654).
Regarding claim 15, Rhoads as combined teaches the computer program product as in claim 12, wherein the request (said “request”) to acquire the object (said object via said edge said via “edge detection” or “a further set of input data”) is verified (via said “request” as modified via the combination) using a biometric sensor on the user device (said fig. 0:box with buttons and “BOB” and “Show Times”).  
Thus, Rhoads as combined does not teach, as shown in bold above:
“using a biometric sensor on the user device”.
Accordingly, Kim teaches:
using a biometric sensor (or “a second EDG sensor 1122 as an external biometric sensor”) on (as shown in fig. 11:1122 on 1150) the user device (or “an external authentication device 1150” via Kim, c.13,ll. 22-43:
“In another example, as shown in FIG. 11, a user authentication apparatus 1100 includes a first ECG sensor 1121 as a biometric sensor, and an external authentication device 1150, such as a smartphone or a tablet computer, includes a second ECG sensor 1122 as an external biometric sensor.  When an electrical contact between a touch display 1160 of the external user authentication apparatus 1150 and a body 1190 of the user authentication apparatus 1100 is formed, and a user touches the external biometric sensor 1122 and the body 1190 of the user authentication apparatus 1100 with both hands 1109, respectively, an electrical path passing through a heart of the user is formed.  A biometric sensor, for example, the first ECG sensor 1121, of the user authentication apparatus 1100 measures an ECG signal in response to the contact between the external biometric sensor 1122 and the body 1190 being sensed.  A processor of the user authentication apparatus 1100 verifies an identity of the user based on the ECG signal measured by the external biometric sensor 1122 and the biometric sensor 1121, and authenticates the user based on an identified signature and the verified identity.”).


“For example, while the user writes with the body 1290 of the user authentication apparatus 1200, the user authentication apparatus 1200 performs signature identification 1210, fingerprint identification 1221, ECG identification 1222, and PPG identification 1223, and the external authentication device 1280 performs the voice identification 1281 and the face identification 1282.  The user authentication apparatus 1200 may provide an authentication solution having a relatively high security level by combining identification results.  In this example, the user authentication apparatus comprehensively utilizes the identifications, and assigns a weight to a situation with respect to each identification result.”

Regarding claim 19, claim 19 is rejected the same as claims 12 and 15. Thus, argument presented in claims 12 and 15 is equally applicable to claim 19.
















Suggestions

Applicant’s disclosure states, emphasis added:
“[0016] Embodiments of the present invention provide a method, computer program, and computer system for detecting an object contained within an image and identifying the object along with sources of the object and/or sources related to the object. Embodiments of the present invention also provide a method, computer program, and computer system for displaying an object on an image of the user and providing a means for purchasing, renting, borrowing, or otherwise acquiring the object. More particularly, embodiments of the present invention receive an image from a display, analyze the image for retail or non-retail objects and generate a list of sources of the retail or non-retail objects for presentation to a user. Advantages of the invention over current technology include saliency detection of objects within images, delamination of retail objects and non-retail objects, multiple source identification based on location of a user, image creation of the user with the identified objects, and object acquisition verification using a biometric sensor.”

	Thus the lack in claim 9 as a whole via 35 USC 103 (as shown in applicant’s fig. 

2a,b) of :

“saliency detection of objects within images, delamination of retail objects and non-retail objects, multiple source identification based on location of a user, image creation of the user with the identified objects, and object acquisition verification using a biometric sensor”

is an indication of obviousness in view of said Rhoads et al. (US 2014/0080428 A1).
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DENNIS ROSARIO/Examiner, Art Unit 2667                                                                                                                                                                                                        
/ANDREW M MOYER/Primary Examiner, Art Unit 2663